DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, and 7-12 are rejected under 35 U.S.C. 102(a)(1,2)  as being anticipated by Yoshimura US 2017/0066922.
Yoshirmua discloses: 
Claim 1, wherein the polyamide resin comprises a polyamide 66 resin and a polyamide 12 resin (paragraph 20).  
There is reason to believe, based on the similarity of material, that the limitations of relative viscosity may be inherent characteristics of polyamide 6, 12, 66.  In accordance with In re Best, 562 F.2d 1252, 195 USPQ 430, 433 (CCPA 1977):

[W]here the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.

	This “burden of rebutting the PTO’s reasonable assertion of inherency under 35 USC 102, or of prima facie obviousness under 35 USC 103” (195 USPQ at 432).
	Accordingly, the burden is placed upon the applicant to prove that the relative viscosities in question are not inherent characteristics of the materials.
	Claim 2, wherein the composition further comprises a modified nano-clay (paragraph 30).
	Claim 3, wherein the composition comprises about 90 wt% to about 99.9 wt% of the polyamide resin (paragraph 24) and about 0.1 wt% to about 10 wt% of the modified nano-clay (paragraph 42).
	Claim 4, wherein the polyamide resin further comprises a polyamide 6 resin (paragraph 20, see In Re Best above regarding relative viscosity) 
	Claim 7, wherein the modified nano- clay is a nano-clay treated with a modifier comprising one or more of a trialkyl ammonium salt and an alkyl quaternary ammonium salt, wherein the nano-clay comprises one or more of bentonite, hectorite, fluorohectorite, montmorillonite, saponite, beidellite, vermiculite and magadiite (paragraphs 30-37).
	Claim 8, there is reason to believe, based on the similarity of material, that the limitations of bulk density may be inherent characteristics of the nano-clays.  In accordance with In re Best, 562 F.2d 1252, 195 USPQ 430, 433 (CCPA 1977):
	This “burden of rebutting the PTO’s reasonable assertion of inherency under 35 USC 102, or of prima facie obviousness under 35 USC 103” (195 USPQ at 432).
	Accordingly, the burden is placed upon the applicant to prove that the bulk densities in question are not inherent characteristics of the materials.

	Claim 9, wherein the modifier is comprised at a concentration of about 85 mg/(100 g nano-clay) to about 125 mg/(100 g nano-clay) (paragraph 42).

	Claim 11, wherein the composition has a structure in which the modified nano-clay is attached at the hydrogen bonding position of the polyamide resin (believed to be an inherent material property, see In Re Best above).
	Claim 12, wherein the composition has a weight difference of about 200 mg or less between before and after a Taber abrasion test (abrasive wheels: H-10; load applied to one wheel: 1 kg; 70 rpm; and 3,000 cycles) conducted in accordance with ISO 9352. (believed to be an inherent material property, see in Re Best above).
	Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura US 2017/0066922.
Regarding claim 5, Yoshimura discloses utilizing mixtures of Polyamide 66, Polyamide 6, and Polyamide 12 to achieve particular results i.e. excellent strength, rigidity, and hot rigidity.
Yoshirmura does not disclose the particular weight combinations of claim 5.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to try the particular weight combinations of Polyamide 66, 6, and 12, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
In re Best, 562 F.2d 1252, 195 USPQ 430, 433 (CCPA 1977):

[W]here the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.

	This “burden of rebutting the PTO’s reasonable assertion of inherency under 35 USC 102, or of prima facie obviousness under 35 USC 103” (195 USPQ at 432).
	Accordingly, the burden is placed upon the applicant to prove that the relative viscosities in question are not inherent characteristics of the materials.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura US 2017/0066922 in view of Youn US 2018/0044519.
Yoshimura discloses the claimed Polyamide resin composition above. Yoshimura does not disclose its use in a worm gear.
Youn teaches that utilizing Polyamide resins improve toughness friction resistance, and abrasion in worms (paragraphs 6-7).
It would have been obvious to one having ordinary skill in the art at the time of the invention to have incorporated the particular Polyamide resin disclosed by Yoshimura in a worm for the purpose of improved toughness friction resistance, and abrasion.
Response to Arguments

Applicant's arguments filed 1/6/2022 have been fully considered but they are not persuasive. Applicant generally argues “The Office Action alleges there is reason to believe, based on the similarity of material, that the limitations of relative viscosity may be inherent characteristics of polyamide 6, 12, 66. . 
Applicant respectfully submits that inherency requires inevitably. Thus, to be inherent the alleged result must be inevitable from the operation disclosed or the inherent characteristic must be inevitably present in the device. See Akamai Technologies, Inc. v. Cable & Wireless Internet Serv., Inc., 344 F.3d 1186, 1192, 68 USPQ2d 1186, 1190 (Fed. Cir. 2003) ("A claim limitation is inherent in the prior art if it is necessarily present in the prior art, not merely probably or possibly present."). As evidenced by the present disclosure, the viscosity of polyamide 12 and polyamide 66 can vary quite a bit by design. As a result, the claimed composition and its viscosity is not necessarily present in the prior art; it is impermissible to determine inherency by mere probability. 
As explained in the present application, in particular with respect to example embodiments discussed in connection with paragraph [0045], the relative viscosity (RV) of the polyamide 12 resin is about 1.0 or higher. Under this relative viscosity condition, the fluidity and miscibility of the composition may be excellent. If the relative viscosity of the polyamide 12 resin is lower than about 1.0, the fluidity and miscibility of the composition may be lowered or the wear resistance properties of the composition may deteriorate. For example, the relative viscosity of the polyamide 12 resin may be about 1.4 to about 3.3. For another example, the relative viscosity of the polyamide 12 resin may be about 1.4 to about 2.8. For example, it may be about 1.4 to about 2.5. For example, it may be about 1.4, 1.5, 1.6, 1.7, 1.8, 1.9, 2.0, 2.1, 2.2, 2.3, 2.4, 2.5, 2.6, 2.7, 2.8, 2.9, 3.0, 3.1, 3.2 or 3.3. 
Applicant respectfully submits that, even if the Examiner's contention were true, it is not inevitable from Yoshimura that the polyamide resin comprises a polyamide 66 resin having a relative viscosity (RV) of about 2.5 or higher and a polyamide 12 resin having a relative viscosity (RV) of about 1.0 or higher. As a result, Applicant respectfully asserts that the Office has failed to make a prima facie case of obviousness regarding independent Claim 1. In order to make a prima facie case of obviousness, the Office must set forth prior art which teach or suggest every claim limitation. See MPEP § 2143. 
As a result, Yoshimura does not teach, suggest, or anticipate each of the features of independent claim 1. Additionally, dependent claims 2-12 are also not anticipated or rendered obvious by Yoshimura, as these claims depend from independent claim 1.”

Response 
In response, applicant’s arguments are unpersuasive and fail to address the shifting of burden of proof to applicant.  In the prior non-final office action the examiner shifted the burden the proof to applicant to prove the claimed material properties are not inherently present in the material.  As noted in the non-final final office action that prior art clearly discloses each and every claimed structural limitation.  That is to say, the prior art teaches among other things the exact material used (polyamide 66, polyamide 12, polyamide 6, a nano-clay).  Additionally, the prior art further discloses the claimed ratios of the various resin components.  One would expect to identical materials to have the identical properties.  This is a reasonable assumption by the USPTO.  Further still, case law (in this case In Re Best) has clearly established that such assumptions are more than reasonable.
Applicant’s arguments are not dispositive, nor do they rise to the level of proof as required by In Re Best.  Applicant’s mere allegation that the prior does not explicitly disclosed the claimed functions, or in this case properties of a material is not a dispositive arguments in view of the shifting of proof to applicant.  Nothing in applicant’s arguments rise to the level of proof, proving that the prior art is incapable of the claimed functions and properties.  Again, of critical important is the prior shifting of proof to applicant.  Such a shifting of proof now requires applicant positively disprove inherency of the prior art since it is only logical to assume that identical materials would possess identical properties.  Applicant’s mere allegation that the prior does not possess the claimed properties does not rise to the level of prove required by the shifting of the burden of proof to applicant.  If applicant can prove that the prior art does not possess the claimed material properties than such a rejection may be withdrawn, however absent any proof the rejection must clearly be maintained.  Assuming arguendo that applicant is able to prove that the prior art does not inherently possess the claimed material properties than a new issue arises, which is enablement and disclosure of the invention in sufficient detail so as to enable one of ordinary skill in the art to make or use the invention.  That is to say, the material properties being claimed are not a function of the materials used then what are they?  Has applicant disclosed their entire invention as required?  It would appear that perhaps the specifics of the material are absent.  


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Specifically JP 2019-38994 teaches a similar device.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE BOES whose telephone number is (571)272-4898. The examiner can normally be reached Monday-Friday 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



TERENCE BOES
Primary Examiner
Art Unit 3658



/TERENCE BOES/             Primary Examiner, Art Unit 3658